internal_revenue_service number release date index number ------------------------------------ ----------------------- --------------------------------------- ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-136857-17 date june authority ------------------------------------------------ trust act county city hospital -------------------------------------------------------- ----------------------------------------------------- ------------------------------------ --------------------------- ----------------------------------------------------------------------- --------- ----------------------------- year ------- dear ---------------- this letter responds to a letter from your authorized representative dated date as supplemented submitted on behalf of the trustee requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code code contributions to the trust are deductible as charitable_contributions under sec_170 of the code and the trust is not required by sec_6012 of the code to file an annual federal_income_tax return the trustee represents the facts as follows the authority was formed under the act as a political_subdivision of a state_or_local_government as defined by sec_1_103-1 of the income_tax regulations see plr- facts plr-136857-17 date the county created the authority for the general purposes of the act including the provision of health care services within the county the authority currently owns an acute care general hospital located in the city which it leases to the hospital under a long-term_lease the authority is governed by a nine-member board_of trustees the board the members of which are appointed by the county’s commissioners the members may serve an unlimited number of terms the board is responsible under the act for managing the affairs of the authority including the appointment of the authority’s officers the authority is required by the act to file an annual report and budget with the county along with the results of an annual audit the authority intends to sell certain of its assets to a for-profit hospital in the county as required by the act the authority created the trust to receive the net_proceeds from this sale to be used exclusively to fund hospital care for the indigent residents of the county the trust is administered by the authority acting as trustee the trustee represents that no private interests will participate in or benefit from the trust except in a manner incidental to the public benefit provided by the trust the trustee has the power under the trust agreement to invest trust funds as permitted by applicable law the act provides that trust assets may be invested in the same way that public moneys may be invested generally pursuant to general law the trust is intended to be perpetual should the trust terminate however the assets of the trust will be distributed to the authority if it still exists and if not then to the county to be used for the purposes of the trust the trust agreement provides that in no event will trust assets revert to any entity that is not a state a political_subdivision of a state or another entity the income of which is excluded from its gross_income under sec_115 of the code issue - sec_115 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 held that the income generated by the subject investment fund which was established by the state to hold revenues in excess of the amounts needed to meet current expenses was excludable from gross_income under sec_115 of the code because such investment constituted an essential_governmental_function the ruling stated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an authority engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or political plr-136857-17 subdivision of a state according to the ruling it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct pursuant to sec_6012 of the code and the underlying regulations the investment fund being classified as a corporation subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year revrul_90_74 1990_2_cb_34 held that the income of the subject organization which was formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health was excludable from gross_income under sec_115 of the code because the organization was performing an essential_governmental_function the ruling stated that the income of the organization was excludable from gross_income as long as private interests did not participate in or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the trust will provide hospital care to indigent residents of the county such an activity as required by the act and within the purposes and powers of the authority under the act constitutes the performance of an essential_governmental_function revrul_90_74 and revrul_77_261 providing hospital care for indigents through the trust satisfies the purposes and powers of the authority to provide such care as such the income of the trust accrues to the authority no private interests participate in or benefit from the operation of the trust other than as providers of goods and services as may be required to carry out the functions of the trust upon termination any amounts remaining in the trust after all trust liabilities have been satisfied shall be distributed to the authority or the county for public purposes in no event will trust assets be distributed to any entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code revrul_90_74 issue - sec_170 law analysis sec_170 of the code provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 of the code payment of which is made within the tax_year sec_170 of the code states that for purposes of sec_170 of the code the term charitable_contribution means a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or plr-136857-17 the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes revrul_57_128 1957_1_cb_311 provides that in cases involving the status of an organization as a wholly-owned instrumentality of a state or political_subdivision the following factors are considered - whether the organization is used for a governmental purpose and performs a governmental function political_subdivision whether the organization’s function is performed on behalf of a state or whether any private interests are involved or whether a state or political_subdivision has the powers and interests of an owner whether the control and supervision of the organization is vested in a public authority whether express or implied statutory or other authority is necessary for the creation or use of the organization and whether such authority exists and the degree of the organization’s financial autonomy and the source of its operating_expenses revrul_75_359 1975_2_cb_79 found that a voluntary association of counties was separate from its member counties and qualified as a wholly-owned instrumentality of those counties which were political subdivisions and that it was formed and operated exclusively for the public purposes of the member counties therefore the ruling held that contributions to the association were deductible as contributions for_the_use_of political subdivisions subject_to the limitation of sec_170 of the code revrul_69_453 1969_2_cb_182 applied the six factors of revrul_57_128 to hold that a soil and water conservation district formed as a private non-stock corporation by private individuals was not an instrumentality of the state the ruling found that the state had no authority or control_over the district’s expenditures that it had no authority to remove any member of the district’s board and that the district funded its operations through fees that it charged landowners for work done for the purpose of soil conservation the ruling noted that the state had no claim to the district’s assets after the district’s dissolution revrul_65_196 1965_2_cb_388 held that a sports area commission formed pursuant to an agreement which was authorized by the enactment of a state law legalizing such agreements among a city and two villages to erect and operate an athletic stadium was an instrumentality of political subdivisions of the state the commission was composed of members appointed by the councils of the city and the villages as their representatives each member was required to be a citizen and resident of the state and could not be a member of the governing body of the city or the villages the sole source of financing for the commission came from bonds issued by the city the city was plr-136857-17 authorized to issue bonds upon the request of the commission to fund the athletic stadium the ruling found that the commission was an instrumentality of the city and the two villages by whose agreement it was formed because it met substantially_all of the revrul_57_128 factors the commission was created by the city and the villages as their instrumentality and validated by state law the commission members were delegated certain authority under the terms of the agreement among the city and the villages control and supervision of the assets of the commission were in the hands of the city and the villages there were no private interests involved and the city upon the commission’s direction was responsible for the project’s finances sec_170 of the code generally defines the term charitable_contribution for purposes of sec_170 of the code to include a contribution or gift to or for_the_use_of a state or any political_subdivision of the state provided the contribution or gift is made for exclusively public purposes the trust is not itself a political_subdivision of the state therefore contributions to the trust cannot constitute charitable_contributions to a political_subdivision of the state for purposes of sec_170 of the code however pursuant to revrul_75_359 contributions to the trust may constitute charitable_contributions for_the_use_of a political_subdivision of the state which are deductible under sec_170 of the code subject_to the limitation of sec_170 of the code if the trust qualifies as a separate wholly- owned instrumentality of one or more political subdivisions of the state whether the trust is a wholly-owned instrumentality of a state or political_subdivision of a state is determined by applying the six factors of revrul_57_128 the first factor under revrul_57_128 is whether the trust is used for a governmental purpose and performs a governmental function the authority was created by the county as a political_subdivision of the state pursuant to the act to provide health care to indigents in the county the trust in turn was created by the authority pursuant to the act which requires that trust assets be used exclusively to fund hospital care for the indigent residents of the county thus the state through its legislature has identified the setting aside of assets in trust for the provision of hospital care for the indigent as a legitimate function of the counties and their hospital authorities in the state accordingly we conclude that the trust is used for a governmental purpose and performs a governmental function the second factor under revrul_57_128 is whether the performance of the trust’s function is on behalf of a state or political_subdivision the trust is administered by the authority acting as trustee for the purpose of funding the provision of hospital care for the indigent residents of the county the board_of the authority is appointed by the county’s commissioners pursuant to the act to manage the authority for the general purpose of providing health care within the county therefore the trust’s function is on behalf of the county acting through the authority which is also governed by the board to provide health care to individuals living in the county consequently we find that the plr-136857-17 trust’s function is performed on behalf of the county which is a political_subdivision of the state the third factor under revrul_57_128 is whether any private interests are involved or whether a state or political_subdivision has the powers and interests of an owner the act requires that assets held in the trust be used exclusively to fund hospital care for indigent county residents the trust represents that no private interests will participate in or benefit from the trust except in a manner incidental to the public benefit provided by the trust the act provides that trust assets may be invested in the same way that public funds may be invested pursuant to general law moreover the trust instrument provides that if the trust ever terminates the board must distribute all property remaining in the trust to the authority if the authority still exists and if not then to the county to be used in a manner consistent with the purposes of the trust consequently we conclude that no private interests are involved in the trust rather we find a political_subdivision of the state has the powers and interests of an owner with respect to the trust the fourth factor under revrul_57_128 is whether the control and supervision of the trust is vested in a public authority the county created the authority which in turn created the trust the authority administers the trust as trustee the authority is governed by the board the members of which are appointed by the county the authority is required by the act to provide the county with an annual report and budget along with the results of an annual audit the authority is accountable to the county for using the trust’s assets in accordance with the purposes of the trust under the act therefore we conclude that the control and supervision of the trust is vested in a public authority the fifth factor under revrul_57_128 is whether express or implied statutory or other authority is required to create or use the trust and whether such authority exists pursuant to the act the proceeds from any sale or lease of a hospital authority or political_subdivision of the state generally must be held by the authority or political_subdivision in an irrevocable_trust fund such as the trust the authority created the trust to receive the proceeds from the authority’s sale of certain of its assets to a for- profit hospital operating within the county the act requires that assets held in the trust be used exclusively to fund hospital care for indigent county residents consequently we conclude that express statutory authority is necessary for the creation and use of the trust and that such authority does exist the sixth factor under revrul_57_128 is the degree of the trust’s financial autonomy and the source of its operating_expenses the financial affairs of the trust are managed by the authority through the board which is appointed by the county the plr-136857-17 assets of the trust are treated as public funds and under the act must be used exclusively for the public purposes of the trust therefore we find the trust is not financially autonomous from any political_subdivision of the state rather the trust’s assets consist entirely of public funds thus similar to the organization described in revrul_65_196 and unlike the one in revrul_69_453 the trust is used for a governmental purpose and performs a governmental function the trust’s function is on behalf of the county which is a political_subdivision of the state there are no private interests involved with the trust and a political_subdivision of the state has the powers and interests of an owner of the trust the control and supervision of the trust is vested in a public authority express statutory authority is necessary for the creation and use of the trust and such authority exists the trust is not financially autonomous from one or more political subdivisions of the state but rather the trust’s assets consist entirely of public funds issue - sec_6012 law analysis sec_301_7701-1 of the procedure and administration regulations the regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 of the regulations unless a provision of the code provides for special treatment of that organization sec_301_7701-4 of the regulations provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the trust enables the authority to use funds from the sale of the authority assets to provide hospital care for indigents in the county the authority acting as trustee is responsible for protecting and conserving the trust’s assets for trust beneficiaries the beneficiaries of the trust cannot share in the discharge of the trustee’s responsibility and therefore are not associates in a joint enterprise for the conduct of a business for profit thus assuming that it is recognized as a separate_entity under sec_301_7701-1 of the regulations the trust is treated as an ordinary_trust under sec_301_7701-4 of the regulations sec_6012 of the code provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a rulings plr-136857-17 based solely on the facts and representations submitted by the trustee we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 of the code consequently we rule that the trust’s income is excludable from gross_income under sec_115 of the code we conclude that the trust is a wholly-owned instrumentality of a political_subdivision of the state therefore in accordance with revrul_75_359 we rule that contributions to the trust constitute charitable_contributions within the meaning of sec_170 of the code for_the_use_of a political_subdivision of the state that are deductible under sec_170 of the code subject_to the limitation of sec_170 of the code assuming that the trust is a separate_entity under sec_301_7701-1 of the regulations we conclude that the trust is classified as an ordinary_trust under sec_301_7701-4 of the regulations because all of the trust’s income is excludable from gross_income under sec_115 of the code we rule that the trust is not required by sec_6012 of the code to file an annual income_tax return the rulings contained in this letter are based upon information and representations submitted by or on behalf of the trust and accompanied by a penalty of perjury statement executed by an individual with authority to bind the trust and upon the understanding that there will be no material changes in the facts while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 this letter does not address the applicability of any section of the code or its regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the tax consequences of any aspects of any transaction or item_of_income discussed or referenced in this letter under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-136857-17 this ruling is directed only to the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent sincerely mary j salins branch chief exempt_organizations branch office of associate chief_counsel tax exempt government entities cc
